Citation Nr: 0726011	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-06 601	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for a disorder of the 
left ear. 

2. Entitlement to an initial compensable rating for bilateral 
hearing loss.  

3. Entitlement to an initial compensable rating for residuals 
of a fracture of the left thumb.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Veteran and R. S.

ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1960 to September 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

While on appeal in a rating decision in April 2004, the RO 
granted service connection for tinnitus and assigned a 10 
percent rating and granted service connection for otitis 
media of the right ear, which was assigned a noncompensable 
rating.    

In May 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  


FINDINGS OF FACT

1. A chronic left ear disorder is not shown.  

2. Bilateral hearing loss is manifested by Level II hearing 
in each ear. 

3. The veteran is right handed and has no obvious physical 
abnormality or deformity of the left thumb and can touch the 
other fingers of the left hand with the left thumb and, 
despite radiological abnormalities, he has no weakness or 
functional impairment of the left thumb.   




CONCLUSIONS OF LAW

1. A chronic disorder of the left ear, other than the 
service-connected hearing loss and tinnitus, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).  

2. The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  

3. The criteria for an initial compensable rating for 
residuals of a fracture of the left thumb have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5228 (2006).   


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the claim of service connection, the RO provided pre- and 
post- adjudication VCAA notice by letters, dated in June 2003 
and in March 2006.  The veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury, disease, or event causing an 
injury or disease during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury, disease, or event causing 
an injury or disease during service.  The veteran was also 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtaining 
private medical records on his behalf.  The veteran was 
notified of the degree of disability assignable and the 
provision for the effective date. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim). 

To the extent that the degree of disability assignable and 
the effective-date provision was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However, the timing defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and the claims were readjudicated after 
the content-complying VCAA notice.  As the timing error did 
not affect the essential fairness of the adjudication of the 
claims, the presumption of prejudicial error as to the timing 
error in the VCAA notice is rebutted.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

With respect to the claims for initial compensable ratings 
for bilateral hearing loss and for residuals of a fracture of 
the left thumb, where, as here, the claim of service 
connection has been granted and a disability rating has been 
assigned, the claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  

Furthermore, once a claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision as to the assigned ratings does not trigger 
additional notice under 38 U.S.C.A. § 5103(a).  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) is no longer 
applicable in the claims for increase.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. The RO has obtained the veteran's service medical 
records and VA records.  The veteran has submitted private 
medical records.  In January 2006, the veteran requested that 
he be afforded additional VA rating examinations and these 
were conducted in December 2006 and January 2007.  

As the veteran has not identified any additionally available 
evidence for consideration in his appeal, no further 
assistance to the veteran is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303.   

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Left Ear 

The service medical records contain no complaint, finding, 
history, or treatment of a left ear abnormality. 

After service, VA records show that in December 2003 impacted 
cerumen was removed from the veteran's left ear.  

In January 2006, J.D. stated that after service the veteran 
had many problems with his ears in 1967 and 1968 and many ear 
infections.  

In May 2007, the veteran testified that he had drainage in 
the left ear with infections.  The veteran testified that he 
was currently receiving treatment for an infection in his 
left ear, just as he had been treated for this condition 
during service.  

Analysis

Congress specifically limits entitlement to service 
connection for disease or injury, resulting in disability.  
In the absence of proof of present disability there can be no 
valid claim.   Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

Here, there is no clinical evidence that the veteran has ever 
had a chronic disorder of the left ear, other than his 
currently service-connected bilateral hearing loss and 
bilateral tinnitus.  Specifically, the service medical 
records, while depicting otitis media of the right ear, are 
negative for any organic pathology of the left ear.  No 
chronic left ear disorder has ever been diagnosed and the 
single, isolated treatment to remove impacted cerumen years 
after service does not establish the current existence of a 
left ear disorder.  To the extent that the veteran alleges 
the existence of such, his is not competent to render such a 
diagnosis or medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Since the veteran does not have a chronic left ear disorder, 
there is no possibility that such a disorder could be 
secondary to or aggravated by his service-connected otitis 
medial of the right ear.  

As the Board may consider only independent medical evidence 
to support its finding on a question involving a medical 
diagnosis that can not be established by lay evidence or 
medical causation and as there is no favorable medical 
evidence to support the claim, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In assigning an initial rating, following the award of 
service connection for the disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found -- a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Bilateral Hearing Loss

Bilateral hearing loss is currently rated zero percent 
disabling under Diagnostic Code 6100.  

On VA audiological examination in April 2004, the test 
results show the veteran had an average hearing loss of 69 
decibels in the right ear at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz; and an average hearing loss of 56 
decibels in the left ear at the same tested frequencies.  
Speech discrimination percentages were 92 percent in right 
ear and 96 percent in the left ear.  

On VA audiological examination December 2006, the test 
results show the veteran had an average hearing loss of 71 
decibels in the right ear at the tested frequencies of 1000, 
2000, 3000, and 4,000 Hertz; and an average hearing loss of 
56 decibels in the left ear at the same tested frequencies. 
Speech discrimination percentages were 92 percent in right 
ear and 88 percent in the left ear.  

Analysis

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns). The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect. 38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four. This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear. The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect. 38 C.F.R. § 4.85(e).

Applying the results to TABLE VI, the findings of the April 
2004 VA examination yield a numerical designation of II for 
the right ear as the average decibel loss of 69 is in the 
range between 66-73 average pure tone decibel hearing loss 
and the speech discrimination score of 92 percent is in the 
range between of 92 and 100 percent of speech discrimination.  

The numerical designation for the left ear is also I as the 
average decibel loss of 56 is in the range between 50-57 
average pure tone decibel hearing loss and the speech 
discrimination score of 96 percent is in the range between of 
92 and 100 percent of speech discrimination.  

Entering the numeral designations of I and II to TABLE VII 
yields a disability rating of zero percent under Diagnostic 
Code 6100.  

Applying the results to TABLE VI, the findings of the 
December 2006 VA examination yield a numerical designation of 
II for the right ear as the average decibel loss of 71 is in 
the range between 66-73 average pure tone decibel hearing 
loss and the speech discrimination score of 92 percent is in 
the range between of 92 and 100 percent of speech 
discrimination.  

The numerical designation for the left ear is also II as the 
average decibel loss of 58 is in the range between 58-65 
average pure tone decibel hearing loss and the speech 
discrimination score of 88 percent is in the range between of 
82 and 89 percent of speech discrimination.  

Entering the numeral designations of II and II to TABLE VII 
yields a disability rating of zero percent under Diagnostic 
Code 6100.  

Also an exception pattern of hearing impairment is not shown 
as the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or 30 decibels or less at 1000 Hertz and 70 
decibels at 2000 Hertz to warrant consideration under 
38 C.F.R. § 4.86.

In May 2007, the veteran testified that he had difficulty 
hearing, particularly in an engine room, due to his hearing 
loss and tinnitus, forcing him to take lesser jobs.  

On the basis of the evidence of record, the preponderance of 
the evidence is against the claim for an initial compensable 
rating for bilateral hearing loss.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Left Thumb Fracture Residuals

Under 38 C.F.R. § 4.71a, Diagnostic Code 5224, ankylosis of 
the thumb of the hand of either the major or minor extremity 
in a favorable position warrants a 10 percent rating and when 
in an unfavorable position a 20 percent rating is warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5228 when there is 
limitation of motion of the thumb of the hand of either the 
major or minor extremity with a gap of less than one inch 
(2.5 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, a noncompensable 
disability rating is warranted.  With a gap of one to two 
inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers a 10 
percent disability rating is warranted; and with a gap of 
more than 2 inches (5.1 cm.) a 20 percent rating is 
warranted.  

On VA examination in April 2004, the veteran denied having 
daily pain in the left thumb and only had pain in cold 
weather.  He denied swelling of the thumb but had some daily 
numbness on the edge of the thumb on the medial side.  It was 
sensitive to touch or when he bumped it. 

On examination it was noted that the veteran was right 
handed.  There was no abnormality or deformity of the left 
thumb.  The thumb was nontender to palpation.  There was 
slight numbness to pinprick on the dorsal and medial sides of 
the left thumb.  He had good range of motion without pain or 
discomfort.  He had good strength in the thumb and good 
handgrip strength.  An X-ray revealed a partially attached 
bone chip at the distal end of the first metacarpal head 
which could be related to the known chip fracture.  There was 
also another tiny and well corticated bony density around the 
distal end of the proximal phalanx of the thumb, which was 
old in nature.  There was apparent bone or joint abnormality.  

On VA examination in January 2007, the veteran stated that 
cool weather aggravated the symptoms of the left thumb and 
this was the only problem he had. He denied having any 
swelling and did not use an assistive device.  He had no 
additional limitation from flare-ups.  

On examination there was no deformity, swelling or palpable 
tenderness of the veteran's left thumb.  Motion of the 
metacarpophalangeal joint was from zero to 70 degrees without 
pain.  Motion of the proximal interphalangeal joint was from 
zero to 90 degrees without pain and motion of the distal 
interphalangeal joint was from zero to 60 degrees without 
pain.  Active motion did not produce any weakness, fatigue or 
incoordination.  There was no additional loss of range of 
motion with repetitive movement.  He could touch his thumb to 
all of his other fingers without any problem.  The diagnosis 
was a left thumb fracture with some residuals with pain in 
cold weather only.  

In May 2007, the veteran testified that he had to wear a 
glove in cold weather and he was unable to grasp objects with 
his left hand.  His difficult grasping with his left hand 
particularly impaired him at work. 

Because the veteran does not have any ankylosis or the 
required degree of limitation of motion of motion of the left 
thumb, i.e., being unable to use his thumb to touch the other 
fingers of that hand, the criteria for a compensable 
evaluation are not met.  The Board has considered the 
testimony but the VA records since 2000 are negative for 
signs, symptoms, complaints or treatment for left thumb 
disability.  So, the Board finds that the testimony does not 
out weigh the findings on the VA examinations that the 
veteran had no functional impairment due to the left thumb 
fracture residuals.  

Extraschedular Rating

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extra-schedular rating.

As the present disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards, referral to the Director of the 
Compensation and Pension Service for an extraschedular 
rating, is not warranted.  38 C.F.R. § 4.17; 38 C.F.R. § 
3.321(b)(1).


ORDER

Service connection for a disorder of the left ear is denied.  

An initial compensable rating for bilateral hearing loss is 
denied.  

An initial compensable rating for residuals of a fracture of 
the left thumb is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


